          Case 1:21-cr-00116-DLF Document 55 Filed 08/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :              Case No. 21-CR-116 (DLF)
                                    :
 VERDEN ANDREW NALLEY,              :
                                    :
       Defendant.                   :
____________________________________:

                    UNOPPOSED MOTION TO CONTINUE BRIEFING
                              SCHEDULE 30 DAYS

       The United States, by and through the assigned Assistant United States Attorney, moves

this court to continue the deadline for filing the government’s opposition to the motions filed at

ECF documents 51 and 52 for a period of 30 days, from Thursday August 26, 2021, to Thursday

September 23, 2021. The parties are attempting to negotiate this matter, and the requested

extension of the briefing deadline is intended to facilitate a potential resolution without

jeopardizing the defendant’s ability to litigate pre-trial matters should he elect instead to proceed

to trial. Counsel for the defense does not oppose this motion, nor a finding of excludable delay by

this Court in the interim pursuant to 18 U.S.C. § 3161(h)(1)(D).


Respectfully submitted,

                               CHANNING D. PHILLIPS
                               ACTING UNITED STATES ATTORNEY

                               /s/ Adam Alexander
                               ADAM ALEXANDER
                               Assistant United States Attorney
                               AK Bar No. 1011057
                               U.S. Attorney’s Office for the District of Columbia
                               555 4th Street, N.W.
                               Washington, D.C. 20530
         Case 1:21-cr-00116-DLF Document 55 Filed 08/20/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, I sent a copy of the foregoing via the Court’s
electronic filing system to Assistant Federal Defender Thomas Hawker, counsel for the defendant.


                                     /s/ Adam Alexander
                                     ADAM ALEXANDER
                                     Assistant United States Attorney




                                               2
